                2:19-cv-01755-MBS                 Date Filed 03/29/21        Entry Number 41            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District of South Carolina


         Medical University Hospital Authority,
                                                                       )
                            Plaintiff
                                                                       )
                           v.                                               Civil Action No.       2:19-cv-1755-MBS
                                                                       )
     Xavier Becerra, Secretary, U.S. Department of
                                                                       )
             Health and Human Services,
                           Defendant.
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

    the plaintiff (name)                recover from the defendant (name)              the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of          %, along with
costs.
    the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .

X    other: Having granted Plaintiff Medicial University Hospital Authority’s Motion for Summary Judgment and
denying Defendant’s Motion for Summary Judgment, the Court orders that the Board’s decision is reversed and
vacated. This action is remanded to HHS with directions to reimburse MUHA, on a reasonable cost basis, for its
nursing and allied health education costs associated with the Pharmacy Program for Fiscal Years 2007 and 2008, plus
interest pursuant to 42 U.S.C. § 1395oo(f)(2), plus costs of the within action .


This action was (check one):
    tried by a jury, the Honorable                          presiding, and the jury has rendered a verdict.

    tried by the Honorable                        presiding, without a jury and the above decision was reached.

X decided by the Honorable Margaret B. Seymour, Senior United States District Judge.

Date: March 29, 2021                                                       CLERK OF COURT


                                                                                      s/ Virginia Druce, Deputy Clerk
                                                                                        Signature of Clerk or Deputy Clerk
